DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-12 are pending. 

Claim Objections
Claims 1, 2, 4, 6, 7, 8, 9 and 11 are objected to because of the following informalities:
Claims 1, 2, 8 and 9 recite “Hiden method”. It is respectfully suggested to amend to “Hiden gravimetric measurements method” for clarification purposes.   
Claim 4 recites “NH4+” in line 2 which appears to be a misspelling of “NH4+”.
Claim 6 recites “the feed stream that may contain” in line 1. It is respectfully suggested to amend to “the feed stream that s” since the limitation “may” renders the limitation ambiguous. 
Claim 6 recites “the feed stream that may contain” in line 1. It is respectfully suggested to amend to “the feed stream that s” since the limitation “may” renders the limitation ambiguous. 
Claim 7 recites “A process according to claim 2” in line 1. It is respectfully suggested to amend to “The 
Claim 7 recites “the feed stream that may contain” in line 1. It is respectfully suggested to amend to “the feed stream that s” since the limitation “may” renders the limitation ambiguous. 
Thermogravimetric analysis (TGA) method” for clarification purposes.   
Claim 11 recites “NH4+” in line 2 which appears to be a misspelling of “NH4+”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao (US 4,964,889).
In regard to claims 1 and 2, Chao discloses a process for gases having molecular dimensions equal to or smaller than nitrogen are selectively adsorbed and separated from other gases having molecular dimensions equal to or larger than methane using a clinoptilolite molecular sieve that contains magnesium cations (Abstract), wherein the process comprises:
(i) Providing a feed stream comprising nitrogen and methane (col. 1, lines 5-27).
(ii) The process comprises pressure swing adsorption (PSA) using a magnesium ion exchanged clinoptilolite comprising adsorption and desorption cycle (col. 10, line 46 thru col. 11, line 20).
(iii) The magnesium ion exchanged clinoptilolite shows average adsorption loading rate of 0.6 mmol/gm/minute for nitrogen (N2) and 0.03 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 6 MgClino) (the rate of adsorption of methane is 1/18.4th the adsorbent’s adsorption 2), and 0.7 mmol/gm/minute for nitrogen (N2) and 0.003 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 8 MgClino) (the rate of adsorption of methane is 1/200th the adsorbent’s adsorption rate for N2), respectively (cols. 14-16; Table 4). The adsorption rate for N2 (0.6 mmol/gm/minute and 0.7 mmol/gm/minute ) and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 (1/18.4th and 1/200th) taught by Chao are within the loading rates of N2 and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 recited in claims 1 and 2.  Chao discloses the absorption rates of nitrogen and methane were measured with a Sartorius electromagnetic pressure micro balance Model 4436 manufactured by Sartorius Corp. Of West Germany (col. 14, lines 45-50) which meets the recited “Hiden gravimetric measurements method”.
The pressure swing adsorption (PSA) using a magnesium ion exchanged clinoptilolite comprising adsorption and desorption cycle (col. 10, line 46 thru col. 11, line 20) directs a separation of nitrogen using the adsorbent and recovering of methane with a reduced level of N2. 

In regard to claims 3 and 4, Chao discloses adsorbent of clinoptilolite molecular sieve that contains magnesium cations (col. 10, line 46 thru col. 11, line 20; cols. 14-16; Table 4).

In regard to claims 8 and 9, Chao discloses a process and an adsorbent for gases having molecular dimensions equal to or smaller than nitrogen are selectively adsorbed and separated from other gases having molecular dimensions equal to or larger than methane using a clinoptilolite molecular sieve that contains magnesium cations (Abstract). Chao discloses a feed stream comprising nitrogen and methane (col. 1, lines 5-27).
Chao discloses an adsorbent of a magnesium ion exchanged clinoptilolite comprising adsorption and desorption cycle (col. 10, line 46 thru col. 11, line 20). The magnesium ion exchanged clinoptilolite shows average adsorption loading rate of 0.6 mmol/gm/minute for nitrogen (N2) and 0.03 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 6 MgClino) (the rate of adsorption of methane is 1/18.4th the adsorbent’s adsorption rate for N2), and 0.7 mmol/gm/minute for nitrogen (N2) and 0.003 mmol/gm/minute for methane nitrogen (CH4) (Sample No. 8 MgClino) (the rate of adsorption of methane is 1/200th the adsorbent’s adsorption rate for N2), respectively (cols. 14-16; Table 4). The adsorption rate for N2 (0.6 mmol/gm/minute and 0.7 mmol/gm/minute ) and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 (1/18.4th and 1/200th) taught by Chao are within the loading rates of N2 and the rate of adsorption of methane to the adsorbent’s adsorption rate for N2 recited in claims 8 and 9.  Chao discloses the absorption rates of nitrogen and methane were measured with a Sartorius electromagnetic pressure micro balance Model 4436 manufactured by Sartorius Corp. Of West Germany (col. 14, lines 45-50) which meets the recited “Hiden gravimetric measurements method” or “Thermogravimetric analysis (TGA) method”.

In regard to claims 10 and 11, Chao discloses adsorbent of clinoptilolite molecular sieve that contains magnesium cations (col. 10, line 46 thru col. 11, line 20; cols. 14-16; Table 4).

Chao discloses every limitation recited in claims 1-4 and 8-11 of claimed invention. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 4,964,889), as applied to claim 1 above, and further in view of Maurer (US 5,203,888).
In regard to claim 5, Chao discloses adsorbent material of clinoptilolite molecular sieve that contains magnesium cations (col. 10, line 46 thru col. 11, line 20; cols. 14-16; Table 4).
But Chao does not explicitly disclose the adsorbent material is zeolite A.
Maurer discloses pressure swing absorption processes which employ a standard pressure swing absorption cycle comprising the steps of adsorption, one or more cocurrent depressurization steps for equalization or providing purge gas, a countercurrent depressurization step, a countercurrent purge step, and repressurization steps (Abstract). Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon Maurer discloses adsorbent materials comprising typical well-known zeolites which may be used include clinoptilolite and Zeolite A (col. 7, lines 35-39). 
It is noted that both the Chao and Maurer references direct PSA systems and PSA methods for separating desired gas component from a gas mixture comprising nitrogen and methane using zeolite adsorbent materials.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Chao to provide the adsorbent material is zeolite A as taught by Maurer, because (1) this involves application of a known zeolite adsorbent materials to improve a known PSA gas separation process to yield predictable results and (2) Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon monoxide, car bon dioxide, ammonia, nitrogen, hydrogen sulfide and water (col. 5, lines 24-30), and Maurer further discloses adsorbent materials comprising typical well-known zeolites including clinoptilolite and Zeolite A (col. 7, lines 35-39). 

In regard to claims 6 and 7, Chao discloses the natural gas feed stream comprises other gases that contain molecules having smaller molecular dimensions than nitrogen, e.g., for natural gas, carbon dioxide, oxygen and water, and for coke oven gas, carbon monoxide (col. 2, lines 15-30). 
Maurer discloses the processes can be used to perform bulk separations or purification separations and accordingly have applicability to a wide variety of feedstreams. Suitable 
In light of teachings from Chao and Maurer, the limitations of “the process may include adsorbents to remove said hydrocarbons such as ethane, propane, butane and hydrocarbons with more than 4 carbon atoms” and “the process may include adsorbents to remove said species such as water, carbon dioxide or sulfur species” are considered obvious. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 4,964,889), as applied to claim 10 above, and further in view of Maurer (US 5,203,888).
In regard to claim 12, Chao discloses adsorbent material of clinoptilolite molecular sieve that contains magnesium cations (col. 10, line 46 thru col. 11, line 20; cols. 14-16; Table 4).
But Chao does not explicitly disclose the adsorbent material is zeolite A.
Maurer discloses pressure swing absorption processes which employ a standard pressure swing absorption cycle comprising the steps of adsorption, one or more cocurrent depressurization steps for equalization or providing purge gas, a countercurrent depressurization step, a countercurrent purge step, and repressurization steps (Abstract). Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream Maurer discloses adsorbent materials comprising typical well-known zeolites which may be used include clinoptilolite and Zeolite A (col. 7, lines 35-39). 
It is noted that both the Chao and Maurer references direct PSA systems and PSA methods for separating desired gas component from a gas mixture comprising nitrogen and methane using zeolite adsorbent materials.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process and adsorbent material of Chao to provide the adsorbent material is zeolite A as taught by Maurer, because (1) this involves application of a known zeolite adsorbent materials to improve a known PSA gas separation process to yield predictable results and (2) Maurer discloses a pressure swing adsorption process for enriching the hydrogen concentration of a feedstream comprising hydrogen and at least one other component selected from methane, ethane, carbon monoxide, car bon dioxide, ammonia, nitrogen, hydrogen sulfide and water (col. 5, lines 24-30), and Maurer further discloses adsorbent materials comprising typical well-known zeolites including clinoptilolite and Zeolite A (col. 7, lines 35-39). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772